 In the Matter of ATLANTIC BASIN IRON WORKS, INC.,andINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, AFFILI-ATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-2689.-Decided November 15, 1943DECISIONANDORDEROn July 27, 1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed hereto.Thereafter, the respondent filed exceptions to theIntermediate Report.The Board has considered the rulings madeby the Trial Examiner at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.At the request of the respondent, a hearing for the purposes of oralargument was scheduled before the Board at Washington, D. C., onNovember 4, 1943'.Although duly served with notice of the hearing,the respondent and the Union failed to appear.The Board has considered the Intermediate Report, the respondent'sexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and' recommendations of the Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Atlantic Basin Iron Works,Inc.,Brooklyn, New York and its officers, agents, successors andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Industrial Union of Marine andShipbuildingWorkers of America, affiliated with the Congress ofIndustrial Organizations,-or in any other labor organization of itsemployees, by discharging or refusing to reinstate or reemploy any53 N. L. R. B., No. 111.559015-44-vol. 53---411 622DECISIONSOF NATIONALLABOR RELATIONS BOARDof its employees,or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of theiremployment.(b) In any other manner interfering with,restraining,or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Boards findswill effectuate the policies of the Act :(a)Offer to Maurice Yonofsky immediate and full reinstatementto his former or a substantially equivalent position at the Brooklynplant of the respondent,without prejudice to his seniority or otherrights and privileges;(b)Make whole Maurice Yonof sky for any loss of pay he hassuffered by reason of the respondent'sdiscrimination against him,by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages during the period froin thedate of his discharge to the date of the respondent's offer of rein-statement,less his net earnings during such period ;(c)Make whole Harry Yonofsky,Alfonso Vaccaro, and SidneyMorgan forany lossof pay theyhave suffered by reason of therespondent's discrimination against them,by payment to each of themof a sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of the discrimi-nation against him to the date upon which he started working steadilyin the employment in which he was engaged at the time of the hear-ing herein,less his net earnings during sueh'period;(d)Post immediately in conspicuous places throughout the re-spondent's plant in Brooklyn, New Fork, and especially in the washrooms, at the time clock,if any, at the check-in station,and at allgates,and maintain for a period of at least sixty(60) consecutive daysfrom the date of posting,notices to its'employees stating :(1) that therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) and (b) of this Order;(2) thatthe respondent will take the affirmative action set forth in paragraphs2 (a), (b), and (c) of this Order;and (3)that the respondent'semployees are free to become and remain members of IndustrialUnion of Marine and ShipbuildingWorkers ofAmerica, affiliatedwith the Congress of Industrial Organizations, and that the re-spondent will not discriminate against any of its employees becauseof membership or activities in that organization; Al~'LANTiC BASIN IRON WORKS, LNC.623(e)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date, of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTJames C Pay wi,ie, Esquire,of New York City, for the Board. -Samuel Rothbaid, Esquire,1060 Broad Street, Newark, New Jersey, for theUnion.Frank B. Devlin, Esquire,11 Broadway, New York City, for the respondent.STATEMENT OF THE CASEUpon a fifth amended charge filed June 17, 1943, by Industrial Union ofMarine and Shipbuilding Workers of America, affiliated with the Congress ofIndustrial Organizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Second Region(New York City, New York), issued its complaint dated June 17, 1943, allegingthat the respondent has engaged in and is engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and fifth amended charge, accompanied by noticeof hearing, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the respondent: (1) laid off or discharged the following of its employeesat its Brooklyn plant on or about the dates indicated, to-wit: Alfonso Vaccaro onor about June 1, 1942; Harry Yonofsky, on or about June 15, 1942; MauriceYonofsky, on or about June 17, 1942; and Sidney Morgan, on or about June 30,1942;1 (2) following the respective discharges or lay-offs, when the above em-ployees applied for reinstatement to their former or substantially equivalentpositions, has failed and refused and continues to refuse to reinstate or rehiresaid employees; (3) on or about May 15, 1942, assigned Sidney Morgan to lessagreeable work and attempted to transfer him to a less desirable work shiftand on or about June 23, 1942, laid oil? Sidney Morgan for 1 day and betweenMay 15, 1942, and July 13, 1942, provided him with less employment than henormally would have received; (4) committed the above acts for the reasonthat the employees named had joined or assisted the Union or engaged inother concerted activities for the purposes of collective bargaining or othermutual aid and assistance, thereby engaging in unfair labor practices within themeaning of Section 8 (3) of the Act; (5) from on or about April 15, 1942, tothe date of the complaint, vilified, disparaged and expressed disapproval of theUnion and urged, persuaded and warned its employees to refrain from assisting,becoming or remaining members of the Union and threatened its employees withdischarge or other reprisals if they joined or assisted the Union; (6) by the actsabove described, has interfered with, restrained, and, coerced and is interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed to them in Section 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaning df Section 8 (1) of theAct.The answer of the respondent, filed June 28, 1943, with the Regional Directorof the Second Region, denies all' the allegations of the complaint pertaining to'This date,originally indicated in the complaint as June 30,1943,was corrected onthe motion to conform the pleadings to the proof,to read, June 30, 1942. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charges of unfair labor practices,and by not referring to the same,admitsthe allegations of the complaint with reference to the corporate existence, 'placeand general character'of business of the respondent and the allegation that theUnion is a labor organization within the meaning of the Act.Pursuant to notice,a hearing was held on July 8, 9, and 10, 1943, atNew YorkCity, before R. N. Denham,the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.The Board,the Union,and the respondent wererepresented by counsel.All partiesparticipated in the hearing where full op-portunity was afforded them to be heard,to examine and cross-examine wit-nesses and to introduce evidence bearing upon the issues.At the close of theintroduction of evidence by the Board,the respondent moved for the dismissalof the complaint for failure of proof of the unfair labor practices alleged.Themotion was denied with leave to renew it at the close of the entire hearing. Atthe close of all the testimony,the motion to dismiss the complaint in its entiretywas renewed.This motion is now denied. At the close of the hearing, counselfor the Board moved to amend the complaint to conform to the proof.Withoutopposition,the motion was granted to apply to all pleadings herein for the pur-pose of correcting names, dates and other minor recitals not affecting the issuesin the case.Oral argument at the close of the hearing was waived by all parties,as was the privilege of filing briefs with the Trial Examiner.On the basis of the foregoing and after having heard and observed all thewitnesses and considered the exhibits admitted into evidence,and upon the entirerecord hereinmade,the undersigned makes the following':FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent Atlantic Basin Iron Works, Inc. is and since 1902 has been acorporation duly organized under the laws of the State of New York, with itsprincipal office and place of business at 168 Van Brunt Street, in the City of NewYork, County of Kings and State of New York where it is and has been con-tinuously engaged in the repair, equipment and maintenance of vessels of bothdomestic and foreign registry, operated in coastal, inter-coastal and foreigncommerce.This is usually referred to as the Brooklyn plant.During the yearending June 30, 1943, the respondent has repaired, equipped or converted morethan 12 steam ships of over 10,000 tons capacity, which are engaged in coastaland inter-coastal trade and commerce, and in connection therewith has purchasedmaterial of the value of more than $1,500,000, over 30 percent of which has beenshipped to the respondent from without the State of New York. The jurisdictionof the Board in this case is conceded by the respondent.H. THEORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America, affiliatedwith the Congress of Industrial Organizations is a labor organization admittingto membership the employees of the respondent at its Brooklyn plant.III. THE UNFAIRLABOR PRACTICESOn April 6, 1938, Industrial Union of Marine and Shipbuilding Workers ofAmerica, Local No. 13, affiliated with the Committee for IndustrialOrganizationswas duly certified by the Board 2 as the exclusive representative of all productionIn theMatter of Atlantic Basin Iron WorksandIndustrial Union of Marine andShipbuilding Workers of America,Local 13,6 N. L. R. B. 441. ATLANTIC BASIN, IRON WORKS, INC.625and maintenance employees of the respondent,excluding salaried clerks in execu-tive and advisory positions and snappers who do not work with tools, and ex-cluding timekeepers,clericaland office employees,janitors and janitresses,draftsmen,and engineering department employees who are engaged in technicalor experimental work requiring special training or skill, for the purposes ofcollective bargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.Since the foregoing certification,althoughno other labor organization has at any time been certified as the representativefor collective bargaining purposes of any of the employees of the respondent,no contract has been negotiated between the respondent and Local 13, or anyother local or other organization acting on behalf of the Union.There is noevidence that any charge has at any time been filed with the Board allegingthe refusal of the respondent to bargain with Local 13or any other organizationrepresenting the Union,nor was the subject dwelled upon during the course ofthe hearing other than to note that since the certification,above referred to,no contract has been entered into.The operating organization of the respondent's yard is under the generalsupervision of Ashe W. Shankle.The work of the boilermakers, which includesship-fitters and all other iron workers,is under the general supervision of Wil-liam Wilson who is directly under Shankle.The welders are under the directionof Peter Nash, who, ebrly in 1942, succeeded John Breyer.George Dobronichoccupies a similar position as foreman of all the riggers,while Thomas Caseyis the traffic manager in charge of the trucks and chauffeurs and is responsiblefor the delivery of material leaving the plant and other matters pertaining totraffic.He has something less than 20 men under him. These are general de-partment foremen who, in turn, have others under them acting as foremen onthe various ships brought in for repair. In this category fall Charles Bjelke,William Middlemas and possibly some others not here involved,each of whomhas full jurisdiction over the ship-fitting on the specific ship to which he hasbeen assigned while a repair job is under way. The various welding foremen,similarly assigned,under the general supervision of Nash, are Stephen Phillips,Stephen Herrett, and Arthur Jorgensen.These foremen call themselves assistantforemen but are more generally referred to as "snappers."They perform nomanual labor and all are supervisory employees with authority to hire,promote,discharge,discipline,or otherwise effect changes in the status of employees oreffectively recommend such action.For some considerable time past,the respondent has observed a certain amountof fire protection at the yard and on the ships undergoing repair, but followingthe sinking of the S. S. Normandie at her pier in New York City as a result offire about 2 years ago, some 40 or more persons were employed to act primarilyas firewatchmen and incidentally as helpers when their services as firewatchmenwould not be required and the services.of helpers were needed.In 1941, George Bernius, who had been employed by the respondent, as aguard for approximately 2 years, was made "safety man", working under GrantEarl, insurance broker for the Aetna Insurance Company at the respondent'syard but paid by the respondent. In 1942, he was the only'safety man at theyard and as such was charged with the responsibility for protecting the yardand the ships which were undergoing repairs from fire hazards as well as toprotect the safety of the employees in the yard and on the ships.The firewatchmen are assigned to specific ships where they work under thedirection of a leader who assigns fire extinguishers to each of them, designatestheir posts of duty and checks in the extinguishers at the close of work.The forewatchman with the extinguisher as his equipment,isassigned to a 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven portion of the ship where he is required to stand by all welding andburning operations, prepared to extinguish fires wfiichmightbreakout.He isalso required to remove inflammable material from proximity to any weldingoperation.Although Bernius and Wilson denied that Bernius bad any author-ity to hire or discharge or to otherwise affect the employment of any of themen serving as firewatchmen, and Wilson does appear to have this class ofwork under his jurisdiction, the testimony of the men actually employed ashrewatchmen is convincing that even though Bernius may not in fact havehad such authority bestowed upon him, he has nevertheless exercised a substantialamount of authority in the selection of men to be employed as firewatchmen,in supervising their work and placing them at their assigned posts, and haslaid off men from time to time either because of lack of work or for disciplinarypurposes.To the extent that the testimony of Bernius and others is in contra-diction with the foregoing, such testimony is not credited, and it is found thatBernius did in fact exercise authority over the firewatchmen in the yard ofthe respondent by way of supervising their work,assigningthem to theirvariousjobs, selectingthem for employment or reemployment and laying themoff from time to time in the regular course of the operations of the yard.And it is further found, that regardless of whether Bernius had receivedspecificauthority to perform these acts, they were in fact done with theknowledge and implied, if not actual, consent and approval of the respondentand that neither Bernius nor any of the employees were ever at any timewarned or advised thatBernius waswithout authority to hire, lay-off orsupervise firewatch employees. It is therefore found that Bernius was asupervisory employee acting in the interest of the respondent in a capacitywhich charged the respondent with responsibility for his acts performed in thecourse of his duties with the knowledge and consent of the respondent.Although, as previously stated, Local 13 of the Union was certified by theBoard in April 1939, there is no evidence as to the extent to which or themanner in which that organization functioned as the representative of theemployees of the respondent, nor is there any evidence that it is now inexistence.On the other hand, Local 39 of the Union has its office almostdirectly across the street from the gate leading into the respondent's yard.This office is on the second floor of a building, the ground floor of which isoccupied by the Atlantic Restaurant which serves the employees of the re-spondent and provides a place where the men frequently loaf when off dutyor when waiting to be called into the yard for employment. The record iswholly silent as to the official relations, if any, of the respondent and theUnion in regard to matters of collective bargaining.Employment in the respondent's yard is ofa shifting character with a sub-stantial turnover of personnel.As ships are received for repairor outfitting,the necessary crews of ship-fitters, welders and other mechanics and theirvarioushelpers, together with the required firewatchmenare hiredfrom the "shape-upline" ofmen seekingemployment at the gate when thereare not sufficient menin the yard available for such new work, and are assigned to the newly receivedshipwhere they normally remain until the job is completed. This does notnecessarily mean continuity of employment for everyman assignedto the shipfrom the time it is received in the yard until it is delivered withall repairsmade, for there are fluctuations in the volume of employment in eachclassifica-tion as the job progresses, which also make for short lay-offs during the courseof the repairs.In the early part and middle of 1942, there was substantial unemploymentamong allthe classes of persons normally employed at the respondent's yard, ATLANTIC BASIN IRON WORKS,INC.627except ship-fitters, and as a result it became the custom to lay a man off whenthere was no work immediately at hand for him to do at his assigned job andthen to rehire him as new work came into the yard, or as further work developedon the ship of hisoriginal assignment.The process of laying a man off is called"shaping" and when a man has been shaped he customarily returns to the yardeach morning thereafter and takes his place in the line of applicants for employ-inent outside the gate.This is known as the "shape-up line." In the periodof unemployment in 1942 men who had been laid off or shaped, would frequentlystand in the shape-up line from early morning until the close of work in the lateafternoon, for successive days or weeks in the hope that they would be calledto whatever opening might become available. Selections from the shape-up linenormally were made by the foreman who needed men in his particular depart-ment.While no system of seniority appears to have been observed, it wasinevitable that many of the men who had been employed in the yard from timeto time in the past should be known atleastby sight, by many of the foremenunder whom they had worked. Under such circumstances the men selected weregenerally "hand picked," either as men formerly known to the foreman makingthe selection, or men referred to the foreman by friends or other employees.In February 1942, William Wilson, foreman of the iron and hull departmentwith about 1200 to 1500 men under him, hired approximately 40 men from theshape-up line as firewatchmen.Among these was Harry Yonofsky 3 whose brotherMaurice Yonofsky ` was then employed by the respondent as a ship-fitter, first-class.Upon being selected, Harry Yonofsky and the others were taken to thepersonnel office where records were made of their personnel data, fingerprintsand photographs, after which they were supplied with badges and Coast-Guardpasses, assigned work numbers and then sent to the various ships on which theywere to work as firewatchmen. The major portion of these men were assignedto an aircraft carrier conversion job identified as S. S. Rio Pirana.Bernius, the"safety man," made this assignment and personally conducted them to the extin-guishers room, where he turned them over to an individual identified as PhilPenna and instructed the latter that he would be in charge on that ship andwould be responsible for checking the extinguishers in and out each day andfor assigning the watchers to their posts.Thereafter, while Penna generallyplaced the men on their various posts, Bernius made the overall assignments andfrequently,on hisrounds of inspection, would change the men from place to placeand otherwise direct their work.The job of firewatchman falls in the same class as helper and requires noexperience or skill.It is regarded by the supervisory employees as the lowestjob for common labor employed in the yard, from which men are frequently takento perform other common labor tasks. On the other hand, some of the mendevelop into welders' helpers and finally welders, or develop other related skills.In this case, however, the two men involved who were employed as firewatchmen,Harry Yonofsky and Alfonso Vaccaro never advanced beyond theiroriginalclassification.A. The discriminatory dischargesAt the time of Harry Yonofsky's 'employment, his brother Maurice Yonofskyhad been employed at the yard for slightly under 2 months as a first-class ship-fitter.In addition to their respective family responsibilities, the Yonofskybrothers were supporting their paralytic mother who was then at home underconstant nursing care.Shortly after Harry Yonofsky was employed, he ex-Referred to in the complaint as Harry Yanofsky. 628-DECISIONS OF NATIONAL LABOR RELATIONS BOARDplained to Bernius that it was essential that he have continuous employment, ifpossible, because of his family and especially on account of the condition of hismother.Bernius assured him he would do his best to keep Yonofsky workingand stated that he had talked to Maurice and knew the circumstances. About2 weeks later, Yonofsky was shaped off the job by Bernius. After 3 or 4 days,he was taken off the shape-up line by Bernius and returned to the S. S. RioPirana on which he had previously worked. Thereafter, Yonofsky was shapedoff his work several times, and after each such shape was later selected fromthe shape-up line and returned to work by Bernius.During the week endingJune 2, 1942, Yonofsky was again shaped off his work by Bernius. There isnothing to indicate that these lay-offs of Yonofsky were not normal lay-offsoccurring in the ordinary course of the fluctuating work at the yard.On May 23, 1942, Yonofsky, who had previously been a member of the Con-structionWorkers Union and had served in some capacity as a business agent,became a member of Local 39 of the Union and shortly thereafter was made ashop steward for respondent's yard.He actively discussed the Union withhis fellow workers before and after work and during noon hours, usually asthey gathered in the vicinity of the Atlantic Restaurant across the street fromthe gate, and often in the presence of supervisory employees, including Bernius.After Yonofsky became a member of the Union and a shop steward, he hadseveral conversations with Bernius, in which the latter warned him to havenothing to do with the Union, to take off his union button because the Unionwould do him no good and that he would not be permitted to work in the yardif he persisted in his union activities.Following the lay-off which occurredduring the week ending June 2, 1942, he was rehired after a few days, thelast hiring being for work as a firewatcher on S. S. Comet. On June 9, Yonofskywas again laid off, this time by the fire-watch leader but in the presence ofBernius.When he asked why he was being shaped, the leader referred him toMiddlemas, the ship-fitter foreman on the ship.bYonofsky inquired of Middlemaswhy he was being laid off, but received only a burst of non-informative andunrepeatable profanity in reply.Regardless of this, however, there appears tobe nothing discriminatory in this lay-oft since a number of the other firewatch-men were laid off at the same time.Yonofsky continued to stand in the shape-up line-from day to day.On orabout June 12, after he had seen the other firewatchmen who were laid offwith him, put back to work and other men whom he had never seen before, takeninto the yard as firewatchmen, he protested to Bernius and was told by Berniusthat he would never be put back to work in that yard again. Notwithstandingthis,Yonofsky continued to stand in the shape-up line. On June 15, during thelunch period, while Yonofsky and his brother, Maurice, were standing in frontof, the Atlantic Restaurant and immediately beneath the open window of theUnion office, Bernius approached them and commented on the fact that HarryYonofsky was still around.Maurice Yonofsky's version of this incident is asfollows.A. I was talking to my brother, discussing some private affairs, I guess homeaffairs,when Bernius come over and said "Hello. Still here, huh?" GeorgeBernius said to my brother, "Well, you are still here."My brother said toGeorge Bernius, "Where else should I be? I have been here ever since I havebeen out, every day." "Well," he said, "you put yourself there."George Berniussaid to my brother, "Look at that button you are wearing. You're very big.sBerniusappears to have taken no part in this lay-off except to tacitly consent to it.Exactly why Yonofsky was referred to Middlemasisnot clearunless it is that Wilsonwas officially over the firewatchers and Middlemas,as foremaninWilson's departmenton the Comet,assumed alike responsibility for the firewatchers. ATLANTLCBASIN IRON WORKS, INC.629That's twice as big as you.Why don't you get some brains into your head? Yougot a paralyzed mother, a sick mother.You're crying you need money to takecare of her,yet here you are shooting your head and mouth off about the Union.You not, only buried yourself,"George Bernius said to my brother,"but you aregoing to take him along with you.He is going to get out of there too if you don'tlook out," meaning me, myself.As this was going on someone hollered down from the window above-andthat someone was Joseph Neri sitting right there-who was sitting at an openwindow above,he looked over and he shouted down,"Wait.I am coming downto you, George Bernius. I heard what you said. I see what you did." Inother words,he, overheard that conversation word for word of the threat thatGeorge Bernius made to my brother of his being out because of his union activi-ties and that his brother would follow.Q. You were shaped up the next day?A. The very next day, sir.The foregoing version was confirmed by Neri, and,notwithstanding Bernius'denial that this conversation or one like it, ever took place, it is found that theversion above quoted substantially reflects what occurred.6Harry Yonofskycontinued to stand in the shape-up line for a period of weeks thereafter.OnJune 23, 1942, he registered at the United States Employment Service Office, butreceived no referrals from this source.On July 17,1942,he obtained employ-ment as a boiler maker's helper at one of the other ship yards in $;rooklynwhere he, is still employed and receives a higher wage than he earned with therespondent.He does not desire to be reinstated to his old job.It is found that Harry Yonofsky was legitimately laid off in the ordinarycourse of business on or about June 9, 1942; that on June 12,1942, he wasadvised by Bernius that he would never be hired; and that for more than amonth thereafter,he presented himself daily at the gate and- stood in theshape-up line as an applicant for reemployment in the respondent's yard as afirewatcher,but failed of reemployment. It is further found that during,Yonof-sky's employment there had been no criticism of his work;that during the periodfrom June 9 until July 17, other men were hired from the shape-up line for fire-watch duty,and that beginning June 12, 1942,Yonofsky was deliberately refusedreemployment for which he was known to be qualified,at times when suchemployment was available, for the reason that he was a member of the Unionand had engaged in the Union's activity,and to discourage membership in the-Union.Bernius categorically denied substantially all of the foregoing facts.He testified thathe had never taken a man off the shape-up line except under specific directions fromWilson and that usually Wilson would then point out the men to be selected. On furthercross-examination, however, he testifiedthat Wilsonwould instruct him to get some menfor the fire-watch duty and that he would go out and pick them out. He stated that hehad nothing to do with the fire-watch, that he had never shaped anyone off the job,that he had never talked to Harry Yonofsky about his mother until after he had beenlaid off and that he exercised no supervision whatsoever over the firewatchmen.As awitness, Bernius was unimpressive both as'to his sincerity and his frankness.Althoughhe had been employed in the yard for 4 years, the last 2 as a safety man under thedirection of the insurance company's representative, but in the pay of the respondent,he evidenced a striking unfamiliarity with the operations of the yard, hardly to beexpected from a man in his position.Itmust be recognized that fire-hazard is one ofthe factors iii which the insurance companies are most interested,and that with sucha representative on the ground charged with observing safety regulations,it is to beexpected that such a safety man would have an intimate part to play in the operationof the fire-watch.Bernius'denials in this respect,as well as his denials of conversationswith Yonofsky are not credited 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaurice J. Yonofsky,sometimes known as Martin J. Schneider, was hired atthe respondent's yard on January 2, 1942, by William Wilson, as a ship-fitter.Describing his qualifications at the time of employment, he classified himself asa second-class ship-fitter but went on the pay roll with the pay ofa first-classship-fitter and remained at that rate until his discharge in June of the sameyear.He is a brother of Harry Yonofsky, previously discussed.At the timeof his employmentand duringthe entire period of his employment, notwith-standing that there was a dearth of employment for other classifications ofworkers, there was a distinct shortage of ship-fittersqualifiedto carry on thetype of work required of them in the respondent's yard.On going to work,Yonofsky was assigned to ship-fitting of various kinds on the S. S. Rio Piranaand continued in that employment until the vessel was completed.Duringthis time there were no interruptions in his employment.His work on theS.S.Rio Pirana was under the immediate supervision of Charles Bjelke, fore-man.When the Rio Pirana was completed, Yonofsky was immediately assignedto work on the Transport Madison, still under Bjelke.This work was completedin about 2 weeks.Bjelke was then assigned to the S. S. William Penn and tookYonofsky with him to that job as well.Following the completion of Yonofsky'swork on the William Penn, he was transferred without lay-off to the TransportComet under the foremanship of William Middlemas, on May 17, 1942. Afterworking about 7 hours, Yonofsky was shaped by Middlemas with the statementthat the ship was not yet ready for Yonofsky's work and that he would be offfor a few days.This was Yonofsky's first lay-off in the course of his employmentwith the respondent but, although no other fitter was shaped off the Cometand Yonofsky's helper was retained, there is no evidence that the lay-off wasnot a normal one, notwithstanding that Yonofsky was never returned to workon the Comet.From May 17 to June 7, Yonofsky spent his entire time on the shape-up lineat the,gate.He had previously been a member'of the Union and was a closepersonal friend of Neri, the business agent, but was in arrears when he beganworking at the respondent's yard and did not reinstate himself until June 5.On June 7, while Yonofsky was wearing his union button, Bjelke called him out,commented on his long unemployment and told him that if he could keep up withthe speed requirements of the yard, he would put him back on a job. On Yonof-sky's statement that he would do his best, he wasassignedto the Tanker Petrofuel,to do ship-fitting work as a first-class ship-fitter.Up to this time Yonofsky had never been criticized by his superiors for eitherthe quantity or the quality of his work. On going to the Petrofuel he speededup the work to the extent that the helper, burners, and welders in his crew com-plained ; but nevertheless he was under constant criticism from Bjelkebecauseof the inadequacy of the amount of work turned out, and on June 16, the dayfollowing the talk he and his brother had with Bernius in front of the AtlanticRestaurant, Yonofsky was shaped off the job with the explanation that the boatwas finished and about to leave.When this occurred, Yonofsky asked Bjelke ifhe could not get one of the foremen on the other shift to put him to work.Bjelke's reply was, "They wouldn't have you.They wouldn't have you for thesame reason that I wouldn't have you."No explanation was asked or made asto the meaning of this statement.On that day Yonofsky was the only fitter laidoff from the Petrofuel.Actually the work on the ship was not completed for aweek or more, but during this period, other fitters werelaid off from time totime as the work tapered off to completion.This was Maurice Yonofsky's last employment at the respondent's yard.Hetook his place in the shape-up line and continued there until July 1, 1942, when ATLA1 FIUCBASIN IRON WORKS, INC.631he obtained employment as a ship-fitter,second-class at the ship yard of Beth-lehem Steel Company at Hoboken, New Jersey.He remained at this employ-ment for several months and then, after an injury which hospitalized him fora period, obtained his present employment as a ship-fitter,second-class, at theTodd-Erie Basin&Dry Dock in Brooklyn.He was not asked and did not statewhether he desires reinstatement.There is a broad conflict as to the character and quality of the work done by\onofsky while he was employed in the respondent's yard.Wilson testifiedthat he was not a first-class ship-fitter and denied that he knew Yonofsky waspaid the first-class scale.He stated that shortly after Yonofsky started workhe told him,he would have to do better.He further stated that he thought hehad spoken to him on one or two occasions,but was not certain that he had ex-pressed any dissatisfaction to Yonofsky about his work or that he had warnedhim that he would be reduced in classification to that of a second-class ship-fitter or' "improver"unless he did a better quality of work.Bjelke testifiedYonofsky was a slow worker, that his helpers carried the job for him and that hewas not a skilled ship-fitter,but on cross-examination showed such a lack ofknowledge of Yonofsky's work as to wholly discredit his testimony.The recordsof the respondent do not reflect the precise work upon which any man was engagedat any specified time and the testimony of Shankle,Wilson, and Bjelke as to thenature of the work Yonofsky was called upon to do and the manner in whichhe did it, is too sketchy and casual to have persuasive value.The testimony ofthese supervisors would indicate that Yonofsky misrepresented himself at thetime of his first employment,as a ship-fitter,first-class,whereas they regardedhim as a poor ship-fitter, second-class.The personnel records, however, whollyrefute this implication.They show that when Yonofsky was first registered atthe personnel office, he reported himself as having previously been employedonly as ship-fitter, second-class.He was so rated on his personnel card' whenemployed by the respondent.Wilson, who was the employing foreman, wasunable to explain how Yonofsky could have been carried on the pay roll fromthe beginning of his employment,as a first-class fitter at the first-class fitter'swage scale,unless he, Wilson,had so ordered.On the other hand, Yonofsky de-scribed in considerable detail,the various jobs which he was called upon todo in the different ships, all of which involved the skill and knowledge of afirst-class ship-fitter.He denied that he had at any time been criticized.Hiswork history which shows that for 41/2months he had worked without interruptionunder Bjelke, going with Bjelke from ship to ship as the jobs were completed,indicates a course of satisfactory performance of his assigned work.Bjelketestified that he laid Yonofsky off on June 16, 1942, because the work was finishedand that he had no intention of thereafter rehiring him because of his slownessand incompetence.As previously stated Bjelke's testimony was garbled, un-certain and contradictory.Its authenticity is not reflected by Yonofsky's workhistory under Bjelke.The testimony of Wilson, Shankle,and Bjelke on thesubject of Yonofsky's work is not credited.It does not square with his record.On the other hand, Yonofsky's testimony is accepted as a correct statement ofthe events and circumstances to which it referred and it is found that the factsrecited by Yonofsky as above set forth, are in substance true and correct.Maurice Yonofsky and his brother Harry were both active union workers inthe yard and known to be such.Aside from the threats made by Bernius tothe Yonofsky brothers on the day preceding Maurice's discharge,there is nodirect evidence of any other threats against Maurice; however,the attitudetoward him which was exhibited on the witness stand, by the demeanor as wellas the testimony of Bernius,Shankle,Wilson, and Bjelke has impressed the 632DECISIONSOF NATIONALLABOR RELATIONS BOARDundersigned that these witnesses hold a prejudice against Yonofsky of a characterwhich is distinctly above and beyond such official disapproval of workmanshipas supervisors might normally exhibit toward an inept employee.The admittedscarcity of ship-fitters, Yonofsky's record of steady employment without shape-up,the inadequate showing in support of the claims that Yonofsky was not asatisfactory worker, and the statement by Bjelke that Yonofsky's last employmentwas only because of a pressing need for ship-fitters, when, taken with the state-ments made by Bernius on the preceding day, leads to the conclusion thatYonofsky's discharge on June 16 and the respondent's refusal to thereafter takehim off the shape-up line, notwithstanding its need for ship-fitters, was promptedby some element other than the respondent's dissatisfaction with the quality andquantity of his work. The key lies in the conversation of the preceding day whichMaurice and his brother Harry had with Bernius. On these facts it is foundthat Maurice Yonofsky was laid off on June 16, 1942, and was thereafter deniedemployment by the respondent because of his membership in and activities onbehalf of the Union and to discourage membership in the Union.Alfonso Vaccarowas first employed by the respondent on March 10, 1942, andassigned as a firewatchman on the night shift under the general supervision ofCharlesHarvick, night superintendent.He was under the immediate super-vision of Philip Remberg, Harvick's assistant.Vaccaro became a member of theUnion early in May 1942, and freely discussed union membership with otherfirewatchmen, porters, laborers, and any other of the employees who wouldlisten to him.He invited a number of the men to,call at the Union hall acrossthe street ; some of them promised to do so; others refused. On May 31, 1942,Vaccaro was called away from his fire watching job by Harvick and assignedto bail out some tanks on the same ship. This occupied him for several hours.When he returned to his former post, the welders with whom he had been firewatching were gone and Vaccaro's fire extinguisher had disappeared.Hereported the extinguisher's disappearance to Harvick and was instructed to lookfurther for itHis search was unsuccessful, so he equipped himself with a largebucket which he filled with water and voluntarily took up a post with a groupof Union welders then working on the deck without fire protection.While atthis latter post, Remberg approached him, accused him of talking to the Unionmen with whom he was working, and told him he would be the first man to belaid off when the work slacked up-' The next day he was sent to Harvick byRemberg and was laid off. He immediately went across the street and reportedthe lay-off to Joseph Neri, the Union organizer.Neri returned with Vaccaro tothe yard and met Harvick, of whom he inquired the reason for Vaccaro's lay-off.Harvick replied, "to hell with you and the Union," and walked away. Two dayslater, Vaccaro met Remberg outside the gate.Remberg inquired whether Vaccarohad reported his lay-off to the Union.When Vaccaro confirmed this, Rembergtold him, "You never will come back. You are through." The next day, whichis found to have been June 4, 1942, while Vaccaro was in the shape-up at the gate,Harvick spoke to him and said "You better look for another job." Vaccaro, apainter by trade, took Harvick's advice and spent some time in, intermittentemployment at small jobs until he got his present job. About December 1, 1942,he obtained employment at the Brooklyn Navy Yard and does not desire to bereinstated.Respondent offered no testimony with reference to the Vaccaro lay-off and re-fusal to reemploy him. In view of the foregoing circumstances it is found that7 There is no evidence of any rule in the yard that prohibited the men from talkingaboutthe Union during working hours ATLANTIC BASIN IRON WORKS,INC.633Vaccaro was discharged on June 1, 1942, and thereafter refused employment bythe respondent because of his membershipin and activity on behalf of the Unionand to discourage membership in the Union.Sidney Morganis a first-class welder.His skill and ability are not questioned.He was first hired by the respondent in October 1941,at a pay rate of 12¢ perhour over the established scale.for a first-class welder.During the first fewmonths of his employment he was under the general supervision of Jack Breyer,then general welding foreman of the yard,Breyer was succeeded about February1942,by Peter Nash,under whom Steve Phillips,SteveHerrett, and ArthurJogensen were assistant foremen on the various ships then in the yard under-going repair.Morgan was assigned to work on the S. S. Rio Pirana and stayedthere until his work on that ship was completed,working at first under Breyerand subsequently under Nash with Phillips as his immediate foreman.Morgan had been a member of the Union prior to his employment at the re-spondent's yard but allowed his membership to go into default and did not rein-state it until March 1942. In April 1942,he became a shop steward for thewelders in the yard and openly wore his steward's button.He actively solicitedmembers and succeeded in signing up a substantial number of the employees formembership in the Union.On the first day he appeared with his steward's but-ton, he and Phillips engaged in a conversation on the subject of the Union. Phil-lips told him that he had made a mistake,that the Union was no good and thathe, Phillips,had formerly been a member of the Union but had received a "dirtydeal"from it. In the spring of 1942,Morgan was a member of a small committeeselected by Local 39 and a local of the Union in Boston,Massachusetts,to visitWashington for the purpose of attempting to have more work allocated to theAtlantic Coast yards by the Maritime Commission and others having to do withshipping,in order to relieve the unemployment problems then facing that part ofthe country in the ship repair and maintenance fields. This was given consider-able newspaper publicity and emphasized Morgan's standing as an influentialunion leader.On or about May 13, a new rule was put into effect at the yard with respecttomen being at their assigned posts when the whistle blew for the end of thenoon period.Previous to that, they were required to start toward their postswhen the whistle sounded.No notice of this rule was posted.It ,becameknown only by being circulated by word of mouth. On May 13 Morgan andPhil Pelter,one of his union committeemen,were standing outside the gate whenthe whistle blew.On entering the gate they were accosted by Phillips whoasked them if they did not know about the rule. There was some argumentbetween Phillips and Pelter in which Pelter inferred Phillips was picking onhim.The result was that Pelter was summarily laid off by Phillips for severaldays.The next day, as the result of a general discussion among the welders,Morgan and Tom Ryan, another member of his committee,called on Shankleand complained about the attitude of both Phillips and Nash toward the men.They requested the removal of Nash and Phillips and told Shankle that the menwere willing to sign a petition to that effect if they could be assured that in sodoing, they would not be discriminated against. Shankle induced Morgan andRyan to take no action and sent them back to their work.About an hour anda half later,Morgan and Ryan were notified by Phillips that they would beassigned to the night shift the following night.Although men of special quali-fications are sometimes transferred from the day shift to night work when aspecial type of work is to be done and qualified men cannot be found outside, thiswas the first time in the employment of Morgan and Ryan that either had everbeen put on night duty.The next day all the stewards in the respondent's yardmet and attempted to call on the respondent's president.They were met by 634DECISIONS 01 NATIONAL LABOR RELATIONS BOARDShankle who directed them to his office where he held a general grievance meet.ing, dealing, however, chiefly with the Ryan-Morgan assignment to night- work.The outcome of this meeting was an order by Shankle to withdraw the assign-ment.A few days later Ryan quit his job following some criticism from Shankleabout a one-day absence.There is credible evidence that up to this time,Morgan had been favored with desirable open-air work assignments and thatfollowing the night shift incident, he was assigned to less desirable tasks, mostlybelow decks and in close quarters where the fumes from the welding operationaggravated a sinus affliction from which Morgan was known to suffer. Thischange in the general character of his work assignments appears to mark thebeginning of a program of "picking" on him, growing out of his active unionleadership and his protests against the attitude of Nash and Phillips towardthe workers.As a further example of such procedure, Morgan pointed to an'incident on June 23, 1942, when, having checked in at the yard with the Navytimekeeper, he proceeded directly to the S. S. Madison on which he was thenworking under Arthur Jorgensen as foreman.His. work was in the hold of theship with his machine located on the main deck. After a short time at his job,his machine went dead and he went on deck to investigate.He found Nash andJorgensen standing by his machine. Jorgensen told him lie had shut off themachine and reprimanded Morgan for not having checked in that day with Jor-gensen as well as with the Navy timekeeper. As a disciplinary measure Jor-gensen directed him to take the rest of the day off.Actually the custom appearsto be that, except on one pier where a welder's office is maintained, the welderscheck in only with the Navy timekeeper and then are checked by the assistantforemen, such as Jorgensen, while they are at work on the job. It is, a com-mon thing for men who fail to check in, to have their attention called to it bythe snapper and to be sent back to the Navy time-checking office to register andthen return to their work, but no instance was shown of any men having beendisciplined for having failed to check with either the snapper or the Navytimekeeper-By the latter part of June 1942, the work in the yard had generally slacked offto the point where employment among the welders was being staggered.On June30,Herrett, who .was then Morgan's immediate foreman, announced to Morganthat the work of the welders was going to be staggered and that beginning withthat day, Morgan was to take'time off but was to report back to the job on thefollowing Monday, July 6.About 15 welders were laid off at the same time onthis program for dividing the work.On July 6, Morgan returned to the yardAt the Navy time-checker's office, they refused to check him in until he hadreceived a clearance from Nash.Nash explained on the witness stand that hehad given this order but that it was applicable to the entire group of weldersbecause of continued scarcity of work and in order to permit him to determinehow he would distribute whatever work was at hand when and if the men shouldreport.On reporting to Nash, Morgan was told there was still no work for him.He joined the shape-up line on July 7 and continued there daily through Mondayof the following week, July 13, during which period, numerous of the welders whohad been laid off with him were returned to'work, at least one of them, a non-union man,, as the result of a telegram sent him by the respondent on July 6, toreturn on July 7Each day Morgan asked Nash about returning to work andeach time he was met with an evasive reply or merely by a negative gesture. OnJuly 13, Morgan went to the office to collect what moneywas due him.His checkhad been previously prepared and attached to it was a memorandum to "Pick upCoast-Guard badge and pass " The personnel manager who,gave Morgan thecheck refused to deliver it to him unless he sure endered his Coast-Guard badgeand pass.Morgan protested that so far as he knew he was still technically ATLANTIC BASIN%IRON WORKS, aNC.635employed at the respondent's yard, waiting to be put back to work and that noone had told him that he had been discharged.However, in order to obtain thecheck he was required to and did surrender his Coast-Guard badge and pass and,regarding himself as having been discharged instead of shaped, did not there-after either take his place in the shape-up line or otherwise apply for furtheremployment.Following his lay off, Morgan worked at his trade in two otherjobs and is now regularly employed at the A. B. Murray Company.He does notdesire to be reinstated to employment in the respondent's yard.There is no contention on the part of the respondent that Morgan's work wasnot entirely satisfactory.There is unrefuted evidence that after the July 6refusal to return Morgan to his job, there were numerous jobs open and that in atleast one instance, a non-union man over whom Morgan had substantial seniority,was selected while Morgan was being ignored.The seniority status of the otherwelders who were returned to their jobs during the week following July 6 is notdisclosed, nor is it shown that any of the men who were laid off at the time Morganwas shaped on the last occasion and who were returned to work, had any specialqualifications not possessed by Morgan or that the work to be done was of acharacter which Morgan could not adequately and satisfactorily perform.It is conceded that when men are shaped off the job because of lack of work,their lay-offs may extend for matters of weeks and that when men are to behired from the shape-up line, preference is given to those who have their badgesand Coast-Guard passes which have been issued through the respondent's office.While there is some testimony that at about the time Morgan was required tosurrender his badge and pass this procedure was temporarily adopted to keepthe unemployed men out of the yard in order to avoid annoying the variousforemen with their requests for reemployment, no evidence was offered that itwas applied to anyone but Morgan. The overall evidence indicates and it is foundthat when men were laid off with the intention of rehiring them, their badgesand Coast-Guard passes were not taken up but the men were allowed to retainthem for use when they returned to work. And it is further found that whena man was discharged and there was no intention to rehire him, he was requiredto surrender his badge and pass and that this procedure was generally recognizedby the employees as a notice of discharge and of intention not to reemploy theman if he should take his place in the shape-up line. It is therefore found that,although Morgan was legitimately laid off on June 30, 1942, with instructions toreturn to work on July 6, he was in fact discharged on July 6 when he wasrefused employment, because he was a member of and active on behalf of theUnion and its members and to discourage membership in the Union.On the basis of the foregoing findings, it is further found that the respondenthas interfered with, restrained, and coerced, and is interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed them inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR-LABOR PRAC7rICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic, and commerceamong the several States and with foreign countries and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,itwill be recommended, that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act. It has been 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that Harry Yonofsky, Maurice Yonofsky, Alfonso Vaccaro, and SidneyMorgan have been discriminated against by the respondent as to their hire andtenure of employment. It has further been found, based upon statements madeby Harry Yonofsky, Alfonso Vaccaro and Sidney Morgan during the course ofthe hearing, that each ,of, these had found permanent satisfactory employmentand does not desire to be reinstated to his former employment with the respond-ent.In view of this, no reinstatement of these men will be recommended.Maurice Yonofsky, not having indicated that lie does not desire reinstatement,itwill be recommended that he be offered immediate and full reinstatement tohis former or substantially equivalent position at the Brooklyn plant of therespondent,- without prejudice to his seniority or other rights and privileges. Itwill also be recommended that the respondent make the said Harry Yonofsky,Alfonso Vaccaro, and Sidney Morgan whole for any loss of pay they respectivelymay have suffered by reason of the respondent's discrimination in their respectivehires and tenures of employment, by the payment to them respectively, of sumsof money equal to the amounts each normally would have earned as wages hadhe continued in his employment with the respondent from the dates of theirrespective discharges, to wit : as to Harry Yonofsky from June 12, 1942; as toAlfonso Vaccaro from June 4, 1942; and as to Sidney Morgan from July 6, 1942,to the dates upon which they respectively started working steadily in the em-ployment in which they respectively were engaged at the time of the hearing,and that,it make whole, Maurice Yonofsky for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to that which he normally would have earnedas wages in the employ of the respondent from the date of his discharge to thedate of the respondent's offer of reinstatement, less their respective net earningsduring such respective periods.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Industrial Union of Marine and Shipbuilding Workers of America, affiliatedwith the Congress of Industrial Organizations is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment of Harry,Yonofsky, Maurice Yonofsky, Alfonso Vaccaro, and Sidney Morgan, thereby dis-couraging membership in Industrial Union of Marine and Shipbuilding Workersof America, the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (3) of the Act.,4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof CrossettLumber CompanyandSawmill Workers Union,Local 2590, 8 N. L. R. B 440.Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublicSteelCorporation V.N. L. R. B.,311 U. S. 7. ATLANTIC BASIN IRON WORKS, INC.RECOMMENDATIONS637Upon the basis.of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Atlantic Basin Iron Works, Inc., andits officers, agents, representatives and assigns, shall :1.Cease and, desist from :(a)Discouraging membership in Industrial Union of Marine and ShipbuildingWorkers of America, affiliated with the Congress of Industrial Organizations orany other labor organization of its employees by discharging any of its employeesor in any other manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its em-ployees'in the exercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or any other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act :(a) Offer to Maurice Yonofsky, full and immediate reinstatement to his formeror equivalent position at the Brooklyn plant of the respondent, without prejudiceto his seniority or other rights and privileges;(b)Make whole the said Maurice Yonofsky for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to that which he normally would have earnedas wages inthe employ of the respondent from the date of his discharge to thedate of the respondent's offer of reinstatement, less his net earnings duringsuch period as the term "net earnings" has been heretofore defined herein.(c)Make the said Harry Yonofsky, Alfonso Vaccaro, and Sidney Morganwhole for any loss of pay they respectively may have suffered as the result ofthe respondent's discrimination against them by payment to each of them of asum of money equal to that which each normally would have received as wagesin the employment of the respondent, during the period from the date of dis-crimination against each of them, to wit : as to Harry Yonofsky from June 12,1942; as to Alfonso Vaccaro from June 4, 1942; and as to Sidney Morgan fromJuly 6, 1942, to the dates upon which they respectively started working steadilyin the employment in which they were engaged at the time of the hearing, lesstheir respective net earnings during said periods as the term "net earnings"has been heretofore defined herein;(d) Post immediately in conspicuous places throughout the respondent's plantin Brooklyn, New York, and especially in the wash rooms, at the time clock,if any, at the check-in station and at all gates, and maintain for a period ofsixty (60) consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct from which it isrecommended that it cease and desist in paragraph 1 (a) and (b) of these recom-mendations; (2) that the respondent will take the affirmative actions set forthin paragraph 2 (a), (b), and (c) of these recommendations and (3) that therespondent's employees are free to become and remain members of the Indus-trialUnion of Marine and Shipbuilding Workers of America, affiliated with theCongress of Industrial Organizations, or any other labor organization and therespondent will not discriminate against any of its employees because of mem-bership in or activity on behalf of this organization or any other labor organiza-tion.55901 5-44-vol. 53-42 63,8DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.Dated July 27, 1943.R. N. DENHAMTrial Examiner